DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2022.05.04 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,605,241 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Calderon (38093) on 2022.04.26.
The application has been amended as follows: 

Regarding Claim 2: Claim 2 has been amended as follows:

Claim 2, Line 5, from “wherein the at least one pump piston is a hollow piston surrounded by the spring bellow” to -- wherein the at least one pump piston is 

Regarding Claim 4: Claim 4 has been amended as follows:

Claim 4, Line 2, from “an outer surface of the hollow piston” to -- an outer surface of the 

Regarding Claim 6: Claim 6 has been amended as follows:

Claim 6, Line 1, from “wherein the at least one pump piston is a hollow piston and the spring bellow extends between the hollow piston, a surrounding radial flange and a radial flange of the hollow piston” to -- wherein flange, and a radial flange of the 

Regarding Claim 19: Claim 19 has been amended as follows:

Claim 19, Line 2, from “wherein the at least one pump element comprises a hollow piston with radial flanges, wherein a spring and the spring bellow are positioned surrounding an outside wall of the hollow piston, wherein the actuation tappet is positioned inside the hollow piston and which reciprocates upon the rotation of the rotatable drive shaft and eccentric disc, and wherein ring flanges form a stop, where the hollow piston with its radial flanges under the force of the bellow and the spring stop” to -- wherein the at least one piston of the at least one pump element comprises 

Regarding Claim 20: Claim 20 has been amended as follows:

Claim 20, Line 1, from “further comprising a tension spring inside the hollow portion of the actuation tappet and which is surrounded by the spring bellow, the tension spring relaxes the spring bellow” to -- further comprising a tension spring inside the hollow portion of the piston and which is surrounded by the spring bellow, the tension spring relaxes the spring bellow --

Application Title: The application title has been amended as the title is not descriptive of the invention claimed, the new title is clearly indicative of the invention to which the claims are directed. The title is amended to read as follows:

Pump for a Selective Catalytic Reduction (SCR) System in Vehicles Comprising at Least One Pump Element Comprising a Pump Piston, a Spring Bellow, and an Actuation Tappet Under Force of a Compression Spring Surrounding the Spring Bellow

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 recites “A pump for a selective catalytic reduction (SCR) system in vehicles, comprising a housing in which at least one pump element is arranged, the at least one pump element activated by an eccentric drive which comprises a combination of a rotatable drive shaft and an eccentric disc fixed to and rotating with the rotatable drive shaft and which is provided within the housing, the at least one pump element comprising at least one pump piston which includes a hollow portion, and an actuation tappet in the hollow portion of the at least one pump piston and in contact with the eccentric disc and the at least one pump piston, the at least one pump piston being driven along its longitudinal axis by the contact of the actuation tappet with the eccentric drive during rotation of the eccentric drive, and the at least one pump piston comprising at least a spring bellow which is elastically deformable during pump operation, wherein: the spring bellow surrounds a radial distance of the actuation tappet of the at least one pump element, where a free end of the actuation tappet contacts the eccentric disc which is part of the eccentric drive, the actuation tappet is under force of at least one spring, and the at least one spring is a compression spring which is surrounded by the spring bellow.” 
The closest known prior art device was taught by US Patent 1,557,878, (“Reeves”). The device of Reeves discloses all of the limitations of the independent claims; however, Reeves either alone or in combination with another reference fails to disclose or teach all of the limitations of the instant independent claim including that “the actuation tappet is under force of at least one spring, and the at least one spring is a compression spring which is surrounded by the spring bellow.”
Several searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all of the claimed limitations of the instant independent claims. As a result, the instant pending claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN DOYLE/
Examiner, Art Unit 3746
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746